                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       vs.                                          )       Case No. 2:18-CR-17
                                                    )
LAWRENCE POWELL EARHART,                            )
                                                    )
               Defendant,                           )

                              RELEASE OF JUDGMENT LIEN

       The United States of America releases the judgment lien entered in the above-styled case

in the District Court for the Eastern District of Tennessee. The United States hereby releases the

Notice of Lien filed by our office on December 11, 2019 in Sullivan County, Tennessee, and

recorded in Lien Book 3361 Page Number 2417-2418.

                                                    Respectfully submitted,


                                                    J. DOUGLAS OVERBEY
                                                    United States Attorney


                                          By:       s/Gretchen Mohr
                                                    Gretchen Mohr
                                                    Assistant United States Attorney
                                                    NY Bar No. 5064704
                                                    800 Market Street, Suite 211
                                                    Knoxville, TN 37902
                                                    (865) 545-4167
                                                    Gretchen.Mohr@usdoj.gov




Case 2:18-cr-00017-RLJ-CRW Document 1645 Filed 05/14/20 Page 1 of 2 PageID #:
                                  10572
                                  CERTIFICIATE OF SERVICE

        I, hereby certify that on May 14, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
Parties may access this filing through the Court’s electronic filing system.


                                                      s/Gretchen Mohr
                                                      Gretchen Mohr
                                                      Assistant United States Attorney




Case 2:18-cr-00017-RLJ-CRW Document 1645 Filed 05/14/20 Page 2 of 2 PageID #:
                                  10573
